Scout Funds 1010 Grand Boulevard Kansas City, MO 64106 UMB Distribution Services, LLC 803 West Michigan Street Milwaukee, WI 53233 March 11, 2011 VIA EDGAR TRANSMISSION U.S. Securities and Exchange Commission Division of Investment Management Judiciary Plaza treet, N.E. Washington, D.C. 20549 Attention:Larry L. Greene Kevin C. Rupert RE:Scout Funds File Nos. 333-96461; 811-09813 Ladies and Gentlemen: Pursuant to the requirements of Rule 461 under the Securities Act of 1933, as amended (the “1933 Act”), Scout Funds (the “Registrant”) and the principal underwriter for the Registrant, UMB Distribution Services, LLC, respectfully request that the effectiveness of Post-Effective Amendment Nos. 25/26 to the Registrant’s Registration Statement on Form N-1A (the “Amendment”) be accelerated to March 11, 2011, or as soon as practicable thereafter.The Registrant filed an amendment to its Registration Statement on Form N-1A on January 28, 2011 which contained a prospectus and statement of additional information for the existing Scout Bond Fund (to be renamed “Scout Core Bond Fund”) and the new Scout Core Plus Bond Fund.After receiving SEC comments, the Registrant filed a comment response letter on March 9, 2011 and also the Amendment on March 11, 2011.The prospectus and statement of additional information relate only to the Scout Bond Fund and Scout Core Plus Bond Fund series of the Registrant.The prospectus and statement of additional information relating to the other series of the Registrant are not amended or superseded hereby.We have discussed this acceleration request with Larry L. Greene, the Registrant’s SEC staff reviewer, and with Kevin C. Rupert. Thank you for your prompt attention to the Amendment and to the request for acceleration of the effective date of the Amendment.Any questions regarding this filing and acceleration request should be directed to Mr. O’Hare. In connection with this request for acceleration, the Registrant acknowledges that: (i) the Registrant is responsible for the adequacy and accuracy of the disclosure in the Registrant’s filing;(ii) should the Commission or the staff, acting pursuant to the delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; (iii) the action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the Registrant from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and (iv) the Registrant may not assert this action as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Sincerely yours, /s/ Warren Green /s/ Bob Tuszynski Name: Warren Green Name: Bob Tuszynski Title: Treasurer and Principal Financial Officer Title: President Scout Funds UMB Distribution Services, LLC cc:Scout Funds Trustees Andrew J. Iseman, Scout Funds Connie Martin, Scout Funds Kirstin Salzman, Husch Blackwell LLP Jason D. Bartel, UMB Distribution Services, LLC Michael P. O’Hare, Esq., Stradley Ronon Stevens & Young, LLP J. Stephen Feinour, Jr., Esq., Stradley Ronon Stevens & Young, LLP
